Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/16/2021, with respect to the previous 112(a) rejection of claim 9 have been fully considered and are persuasive.  Applicant has amended claim 9 to obviate the issue.  The previous 112(a) rejection of claim 9 has been withdrawn. 

Examiner’s Comment
Examiner notes the 112(a) rejection of claims 14-15.  Additionally, Examiner requests clarification regarding claims 14-15, and whether the removable control panel features of claims 14-15 pertain to the elected embodiment of Species 1d (see Applicant’s Figures 19-24).  The separable control panel appears to be depicted in Applicant’s Figure 10, which was not elected.  

Priority
Examiner does not consider the earlier filed foreign priority document KR 10-2013-0064077 to support elected claim 9 and dependent claims thereof.  The embodiment of Figures 19-24, including the hand grip feature being recited in claim 9, does not appear to be disclosed in this document.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “a removable control panel”, but a control panel has already been introduced in claim 9 (e.g. claim 14 effectively recites a distinct second control panel).  Examiner did not identify support for this in the original disclosure.  Examiner requires clarification for support for said limitation, or amendment to claims 14-15 to reflect the control panel being introduced in claim 9.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120096903, “Kim”) in view of Yamashita et al. (JP 2012223344, “Yamashita”).  Examiner had provided a machine translation of Yamashita.
Kim teaches a washing machine comprising the following of claim 9 except where underlined:

For Claim 9:
A laundry treating apparatus comprising: 
a cabinet including a front panel having a first opening through which laundry items are inserted (see Figures 1-4, cabinet 10, introduction port 14.  Refer to front panel of cabinet 10); 
a door mounted to the front panel and configured to open and close the first opening, wherein the cabinet includes a seating portion recessed toward an inside of the cabinet from the front panel (see Figures 1-2, door 60.  See Exhibit 1 below.  Refer to seating portion).  If the seating portion/recess is challenged, refer to Yamashita; and 
a control panel having a control panel body that projects to an outside of the front panel (see Figures 1-2, 4-5, control panel mounting unit 12), wherein the door comprises: 
an inner frame received in the seating portion and having an inner surface configured to face the seating portion when the door is in a closed position (see Figures 1-2, door 60. See Exhibit 1 below.  Refer to inner frame and seating portion).  If challenged regarding distinct frames, refer to Yamashita; 
an outer frame attached to the inner frame and having an outer circumference configured to be exposed to an outside of the cabinet when the door is in the closed position (see Figures 1-2, door 60. See Exhibit 1 below.  Refer to outer frame frame).  If challenged regarding distinct frames, refer to Yamashita; and 
a hand grip recessed radially inward from the outer circumference of the outer frame, wherein the outer circumference of the outer frame faces a lower surface of the control panel body in a vertical direction, and wherein a gap is formed between the control panel body and the outer circumference of the outer frame (see Figures 1-2, control panel mounting unit 12, door 60.  See Exhibit 1. Refer to gap between top of outer frame of door 60 and bottom of control panel mounting unit 12).

Examiner has provided Exhibit 1 below to help illustrate the interpretation of Kim’s Figure 2:


    PNG
    media_image1.png
    584
    696
    media_image1.png
    Greyscale
Exhibit 1: Annotated Kim’s Figure 2 depicting the interpreted outer frame, inner frame, and seating portion.  

Kim does not teach the hand grip of claim 9.  It may also be argued regarding the inner and outer frames of Kim’s Figure 2/Exhibit 1 above.

Regarding the recessed grip and if Kim’s inner and outer frames are challenged, Examiner considers such door configurations as well-known in the washing arts and refers to Yamashita, who teaches a recessed hand grip, as well as the inner frame, outer frame, seating portion, etc. of claim 9 (see Yamashita’s Figures 1-12, operating handle 12, door glass 14, door cover 15, first lid frame 16.  refer to recess accommodating the door frame(s)).  Applying Yamashita’s door configuration constitutes a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and more particularly to apply Yamashita’s door assembly configuration because said modification constitutes a predictable variation/simple substitution of Kim’s door 60.  

Modified Kim teaches claim 9.
Modified Kim also teaches the following:

For Claim 12: 
The laundry treating apparatus of claim 9, wherein the outer frame has a larger cross-sectional area than the inner frame (see Kim’s Figures 1-2, door 60.  see Exhibit 1 above.  refer to inner and outer frames.  see Yamashita’s Figures 1-12, door cover 15, first lid frame 16).  Kim appears to teach the outer frame of the door being larger than the inner frame of the door.  If challenged, Examiner refers to Yamashita teaching door cover 15 being larger than first lid frame 16.

For Claim 13:  
The laundry treating apparatus of claim 9, further comprising a door glass provided between the inner frame and the outer frame (see Kim’s Figures 1-2, door 60.  see Exhibit 1 above.  refer to glass bowl.  see Yamashita’s Figures 1-12, operating handle 12, door glass 14, door cover 15, first lid frame 16).  Kim appears to teach a glass bowl “sandwiched” between an inner and outer door frame.  If challenged, Examiner refers to Yamashita’s door glass 14 between located between door cover 15 and first lid frame 16.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714